EXHIBIT 10.2


KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the ____ day of ___________,
2004, by and between Alliant Energy Corporation, a Wisconsin corporation
(referred to herein as “Alliant” and, together with its subsidiaries and any
parent company controlling Alliant, referred to herein as the “Company”), and
EMPLOYEE NAME (hereinafter referred to as “Employee”).


W I T N E S S E T H

        WHEREAS, the Employee is employed by the Company in a key executive
capacity and the Employee’s services are valuable to the conduct of the business
of the Company;

        WHEREAS, the Company desires to continue to attract and retain dedicated
and skilled management employees in a period of industry consolidation,
consistent with achieving the best possible value for its shareowners in any
change in control of the Company;

        WHEREAS, the Company recognizes that circumstances may arise in which a
change in control of the Company occurs, through acquisition or otherwise,
thereby causing a potential conflict of interest between the Company’s needs for
the Employee to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Employee’s reasonable personal concerns regarding future employment with the
Company and economic protection in the event of loss of employment as a
consequence of a change in control;

        WHEREAS, the Company and the Employee are desirous that any proposal for
a change in control or acquisition of Alliant will be considered by the Employee
objectively and with reference only to the best interests of Alliant and its
shareowners;

        WHEREAS, the Employee will be in a better position to consider the
Company’s best interests if the Employee is afforded reasonable economic
security, as provided in this Agreement, against altered conditions of
employment which could result from any such change in control or acquisition;

        WHEREAS, the Employee possesses intimate knowledge of the business and
affairs of the Company and has acquired certain confidential information and
data with respect to the Company; and

        WHEREAS, the Company desires to insure, insofar as possible, that it
will continue to have the benefit of the Employee’s services and to protect its
confidential information and goodwill.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

1.     Definitions.

(a)                Act. For purposes of this Agreement, the term “Act” means the
Securities Exchange Act of 1934, as amended.


(b)                Affiliate and Associate. For purposes of this Agreement, the
terms “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule l2b-2 of the General Rules and Regulations under the Act.


(c)                Beneficial Owner. For purposes of this Agreement, a Person
shall be deemed to be the “Beneficial Owner” of any securities:


(i)         which such Person or any of such Person’s Affiliates or Associates
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own,
(A) securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Alliant’s Rights
Agreement, dated as of January 20, 1999, between Interstate Energy Corporation
(d/b/a Alliant Energy Corporation) and Firstar Bank Milwaukee, N.A., as amended
from time to time (or any successor to such Rights Agreement), at any time
before the issuance of such securities;


(ii)         which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or


(iii)         which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in
Subsection 1(c) (ii) above) or disposing of any voting securities of the
Company.


(d)         Board. “Board” shall mean the Board of Directors of Alliant Energy
Corporation.


(e)         Cause. “Cause” for termination by the Company of the Employee’s
employment in connection with a Change in Control of the Company shall, for
purposes of this Agreement, be limited to (i) the engaging by the Employee in
intentional conduct not taken in good faith which has caused demonstrable and
serious financial injury to the Company, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal) which
substantially impairs the Employee’s ability to perform the Employee’s duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Employee to perform the Employee’s duties or responsibilities (unless
significantly changed without the Employee’s consent).


(f)         Change in Control of the Company. A “Change in Control of the
Company” shall be determined with reference to Alliant Energy Corporation as the
“Company”, as more fully set forth below, and shall be deemed to have occurred
if an event set forth in any one of the following paragraphs shall have
occurred:


(i)         any Person (other than (A) Alliant or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities or (D) a corporation owned, directly or indirectly,
by the shareowners of Alliant in substantially the same proportions as their
ownership of stock in Alliant (“Excluded Persons”)) is or becomes the Beneficial
Owner, directly or indirectly, of securities of Alliant (not including in the
securities beneficially owned by such Person any securities acquired directly
from Alliant or its Affiliates after May 7, 2001, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of Alliant or the
combined voting power of the Company’s then outstanding voting securities; or


(ii)         the following individuals cease for any reason to constitute a
majority of the number of directors of Alliant then serving: (A) individuals
who, on May 7, 2001, constituted the Board and (B) any new director (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s shareowners
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on May 7, 2001, or whose appointment,
election or nomination for election was previously so approved (collectively the
“Continuing Directors”); provided, however, that individuals who are appointed
to the Board pursuant to or in accordance with the terms of an agreement
relating to a merger, consolidation, or share exchange involving Alliant (or any
direct or indirect subsidiary of the Company) shall not be Continuing Directors
for purposes of this Agreement until after such individuals are first nominated
for election by a vote of at least two-thirds (2/3) of the then Continuing
Directors and are thereafter elected as directors by the shareowners of Alliant
at a meeting of shareowners held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or


(iii)         the shareowners of Alliant approve a merger, consolidation or
share exchange of Alliant with any other corporation or approve the issuance of
voting securities of Alliant in connection with a merger, consolidation or share
exchange of Alliant (or any direct or indirect subsidiary of the Company)
pursuant to applicable stock exchange requirements, other than (A) a merger,
consolidation or share exchange which would result in the voting securities of
Alliant outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of Alliant or
such surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of Alliant (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of Alliant (not
including in the securities beneficially owned by such Person any securities
acquired directly from Alliant or its Affiliates after May 7, 2001, pursuant to
express authorization by the Board that refers to this exception) representing
20% or more of either the then outstanding shares of common stock of Alliant or
the combined voting power of the Company’s then outstanding voting securities;
or


(iv)         the shareowners of Alliant approve a plan of complete liquidation
or dissolution of Alliant or an agreement for the sale or disposition by Alliant
of all or substantially all of the Company’s assets (in one transaction or a
series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by Alliant of all or substantially all of the
Company’s assets to an entity at least 75% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of Alliant immediately prior to such sale.


Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Alliant immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of Alliant immediately following such
transaction or series of transactions.

(g)             Code. For purposes of this Agreement, the term “Code” means the
Internal Revenue Code of 1986, including any amendments thereto or successor tax
codes thereof.


(h)         Covered Termination. Subject to Subsection 2(b) hereof, for purposes
of this Agreement, the term “Covered Termination” means any termination of the
Employee’s employment during the Employment Period where the Notice of
Termination is delivered on or the Termination Date is any date prior to the end
of the Employment Period.


(i)             Employment Period. Subject to Subsection 2(b) hereof, for
purposes of this Agreement, the term “Employment Period” means a period
commencing on the date of a Change in Control of the Company, and ending at
11:59 p.m. Central Time on the earlier of the second anniversary of such date or
the Employee’s Normal Retirement Date.


(j)             Good Reason. For purposes of this Agreement, the Employee shall
have “Good Reason” for termination of employment in connection with a Change in
Control of the Company in the event of:


(i)         any breach of this Agreement by the Company, including specifically
any breach by the Company of the agreements contained in Sections 4, 5, and 6
hereof, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith that the Company remedies promptly after receipt of
notice thereof given by the Employee;


(ii)         any reduction in the Employee’s base salary, percentage of base
salary available as incentive compensation or bonus opportunity or benefits, in
each case relative to those most favorable to the Employee in effect at any time
during the 180-day period prior to the Change in Control or, to the extent more
favorable to the Employee, those in effect at any time during the Employment
Period;


(iii)         the removal of the Employee from, or any failure to reelect or
reappoint the Employee to, any of the positions held the Company on the date of
the Change in Control of the Company or any other positions with the Company to
which the Employee shall thereafter be elected, appointed or assigned, except in
the event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Employee’s employment for Cause or by reason
of disability pursuant to Section 12 hereof;


(iv)         a good faith determination by the Employee that there has been a
significant adverse change, without the Employee’s written consent, in the
Employee’s working conditions or status the Company relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control of the Company, or, to the extent more favorable to the
Employee, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Employee’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements but excluding for this purpose
an isolated, insubstantial and inadvertent event not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Employee; or


(v)         failure by Alliant to obtain the Agreement referred to in
Subsection 17(a) hereof as provided therein.


(k)         Normal Retirement Date. For purposes of this Agreement, the term
“Normal Retirement Date” means “Normal Retirement Date” as defined in the
primary qualified defined benefit pension plan applicable to the Employee, or
any successor plan, as in effect on the date of the Change in Control of the
Company.


(l)         Person. For purposes of this Agreement, the term “Person” shall mean
any individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.


(m)         Termination Date. For purposes of this Agreement, except as
otherwise provided in Subsection 2(b), Subsection 10(b), and Subsection 17(a)
hereof, the term “Termination Date” means (i) if the Employee’s employment is
terminated by the Employee’s death, the date of death; (ii) if the Employee’s
employment is terminated by reason of voluntary early retirement, as agreed in
writing by the Company and the Employee, the date of such early retirement which
is set forth in such written agreement; (iii) if the Employee’s employment is
terminated for purposes of this Agreement by reason of disability pursuant to
Section 12 hereof, the earlier of thirty days after the Notice of Termination is
given or one day prior to the end of the Employment Period; (iv) if the
Employee’s employment is terminated by the Employee voluntarily (other than for
Good Reason), the date the Notice of Termination is given; and (v) if the
Employee’s employment is terminated by the Company (other than by reason of
disability pursuant to Section 12 hereof) or by the Employee for Good Reason,
the earlier of thirty days after the Notice of Termination is given or one day
prior to the end of the Employment Period. Notwithstanding the foregoing,


(1)         If termination is for Cause pursuant to Subsection 1(d)(iii) of this
Agreement and if the Employee has cured the conduct constituting such Cause as
described by the Company in its Notice of Termination within such 30-day or
shorter period, then the Employee’s employment hereunder shall continue as if
the Company had not delivered its Notice of Termination.


(2)           If the Employee shall in good faith give a Notice of Termination
for Good Reason and the Company notifies the Employee that a dispute exists
concerning the termination within the 15-day period following receipt thereof,
then the Employee may elect to continue the Employee’s employment during such
dispute and the Termination Date shall be determined under this paragraph. If
the Employee so elects and it is thereafter determined that Good Reason did
exist, the Termination Date shall be the earliest of (i) the date on which the
dispute is finally determined, either (x) by mutual written agreement of the
parties or (y) in accordance with Section 22 hereof, (ii) the date of the
Employee’s death or (iii) one day prior to the end of the Employment Period. If
the Employee so elects and it is thereafter determined that Good Reason did not
exist, then the employment of the Employee hereunder shall continue after such
determination as if the Employee had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice. In either case, this Agreement continues, until the Termination Date, if
any, as if the Employee had not delivered the Notice of Termination except that,
if it is finally determined that Good Reason did exist, the Employee shall in no
case be denied the benefits described in Sections 8(b) and 9 hereof (including a
Termination Payment) based on events occurring after the Employee delivered his
Notice of Termination.


(3)           If an opinion is required to be delivered pursuant to
Subsection 9(b)(ii) hereof and such opinion shall not have been delivered, the
Termination Date shall be the earlier of the date on which such opinion is
delivered or one day prior to the end of the Employment Period.


(4)           Except as provided in Subsection (l)(m)(2) above, if the party
receiving the Notice of Termination notifies the other party that a dispute
exists concerning the termination within the appropriate period following
receipt thereof and it is finally determined that the reason asserted in such
Notice of Termination did not exist, then (1) if such Notice was delivered by
the Employee, the Employee will be deemed to have voluntarily terminated his
employment and the Termination Date shall be the earlier of the date 15 days
after the Notice of Termination is given or one day prior to the end of the
Employment Period and (2) if delivered by the Company, will be deemed to have
terminated the Employee other than by reason of death, disability or Cause.


2.      Termination or Cancellation Prior to Change in Control.

(a)           Subject to Subsection 2(b) hereof, the Company and the Employee
shall each retain the right to terminate the employment of the Employee at any
time prior to a Change in Control of the Company. Subject to Subsection 2(b)
hereof, in the event the Employee’s employment is terminated prior to a Change
in Control of the Company, this Agreement shall be terminated and cancelled and
of no further force and effect, and any and all rights and obligations of the
parties hereunder shall cease.


(b)         Anything in this Agreement to the contrary notwithstanding, if a
Change in Control of the Company occurs and if the Employee’s employment with
the Company is terminated (other than a termination due to the Employee’s death
or as a result of the Employee’s disability) during the period of 180 days prior
to the date on which the Change in Control of the Company occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then for all purposes of this Agreement such termination of employment shall be
deemed a “Covered Termination,” “Notice of Termination” shall be deemed to have
been given, and the “Employment Period” shall be deemed to have begun on the
date of such termination which shall be deemed to be the “Termination Date” and
the date of the Change of Control of the Company for purposes of this Agreement.


3.      Employment Period. If a Change in Control of the Company occurs when the
Employee is employed by the Company, the Company will continue thereafter to
employ the Employee during the Employment Period, and the Employee will remain
in the employ of the Company in accordance with and subject to the terms and
provisions of this Agreement. Any termination by the Company of the Employee’s
employment during the Employment Period shall be deemed a termination by the
Company for purposes of this Agreement.

4.     Duties. During the Employment Period, the Employee shall, in the same
capacities and positions held by the Employee at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Company and the Employee in writing, devote the Employee’s best
efforts and all of the Employee’s business time, attention and skill to the
business and affairs of the Company, as such business and affairs now exist and
as they may hereafter be conducted. The services which are to be performed by
the Employee hereunder are to be rendered in the same metropolitan area in which
the Employee was employed at the date of such Change in Control of the Company,
or in such other place or places as shall be mutually agreed upon in writing by
the Employee and the Company from time to time. Without the Employee’s consent,
the Employee shall not be required to be absent from such metropolitan area more
than 45 days in any fiscal year of the Company.

5.      Compensation. During the Employment Period, the Employee shall be
compensated as follows:

(a)           The Employee shall receive, at reasonable intervals (but not less
often than monthly) and in accordance with such standard policies as may be in
effect immediately prior to the Change in Control of the Company, an annual base
salary in cash equivalent of not less than twelve times the Employee’s highest
monthly base salary for the twelve-month period immediately preceding the month
in which the Change in Control of the Company occurs or, if higher, annual base
salary at the rate in effect immediately prior to the Change in Control of the
Company (which base salary shall, unless otherwise agreed in writing by the
Employee, include the current receipt by the Employee of any amounts which,
prior to the Change in Control of the Company, the Employee had elected to
defer, whether such compensation is deferred under Section 401(k) of the Code or
otherwise), subject to adjustment as hereinafter provided in Section 6 (such
salary amount as adjusted upward from time to time is hereafter referred to as
the “Annual Base Salary”).


(b)         The Employee shall receive fringe benefits at least equal in value
to the highest value of such benefits provided for the Employee at any time
during the 180-day period immediately prior to the Change in Control of the
Company or, if more favorable to the Employee, those provided generally at any
time during the Employment Period to any employees of the Company of comparable
status and position to the Employee; and shall be reimbursed, at such intervals
and in accordance with such standard policies that are most favorable to the
Employee that were in effect at any time during the 180-day period immediately
prior to the Change in Control of the Company, for any and all monies advanced
in connection with the Employee’s employment for reasonable and necessary
expenses incurred by the Employee on behalf of the Company, including travel
expenses.


(c)           The Employee and/or the Employee’s family, as the case may be,
shall be included, to the extent eligible thereunder (which eligibility shall
not be conditioned on the Employee’s salary grade or on any other requirement
which excludes persons of comparable status and position to the Employee unless
such exclusion was in effect for such plan or an equivalent plan at any time
during the 180-day period immediately prior to the Change in Control of the
Company), in any and all plans providing benefits for the Company’s salaried
employees of comparable status and position, including but not limited to group
life insurance, hospitalization, medical, dental, profit sharing and stock bonus
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans in which the Employee is included be less than the aggregate
level of benefits under plans of the Company of the type referred to in this
Subsection 5(c) in which the Employee was participating at any time during the
180-day period immediately prior to the Change in Control of the Company and
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate level of benefits under plans of the type referred to in this
Subsection 5(c) provided at any time after the Change in Control of the Company
to any employee of the Company of comparable status and position to the
Employee.


(d)           The Employee shall annually be entitled to not less than the
amount of paid vacation and not fewer than the highest number of paid holidays
to which the Employee was entitled annually at any time during the 180-day
period immediately prior to the Change in Control of the Company or such greater
amount of paid vacation and number of paid holidays as may be made available
annually to other employees of the Company of comparable status and position to
the Employee at any time during the Employment Period.


(e)         The Employee shall be included in all plans providing additional
benefits to employees of the Company of comparable status and position to the
Employee, including but not limited to deferred compensation, split-dollar life
insurance in certain grandfathered circumstances, supplemental retirement, stock
option, stock appreciation, stock bonus and similar or comparable plans;
provided, that, (i) in no event shall the aggregate level of benefits under such
plans be less than the highest aggregate level of benefits under plans of the
Company of the type referred to in this Subsection 5(e) in which the Employee
was participating at any time during the 180-day period immediately prior to the
Change in Control of the Company; (ii) in no event shall the aggregate level of
benefits under such plans be less than the aggregate levels of benefits under
plans of the type referred to in this Subsection 5(e) provided at any time after
the Change in Control of the Company to any employee of the Company comparable
in status and position to the Employee; and (iii) the Company’s obligation to
include the Employee in bonus or incentive compensation plans shall be
determined by Subsection 5(f) hereof.


(f)           To assure that the Employee will have an opportunity to earn
incentive compensation after a Change in Control of the Company, the Employee
shall be included in a bonus plan of the Company which shall satisfy the
standards described below (such plan, the “Bonus Plan”). Bonuses under the Bonus
Plan shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Company as the Company shall establish
(the “Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the most
attainable goals under the Company’s bonus plan or plans as in effect at any
time during the 180-day period immediately prior to the Change in Control of the
Company (whether one or more, the “Company Bonus Plan”) and in view of the
Company’s existing and projected financial and business circumstances applicable
at the time. The amount of the bonus (the “Bonus Amount”) that the Employee is
eligible to earn under the Bonus Plan shall be no less than the amount of the
Employee’s maximum award provided in such Company Bonus Plan (such bonus amount
herein referred to as the “Targeted Bonus”), and in the event the Goals are not
achieved such that the entire Targeted Bonus is not payable, the Bonus Plan
shall provide for a payment of a Bonus Amount equal to a portion of the Targeted
Bonus reasonably related to that portion of the Goals which were achieved.
Payment of the Bonus Amount shall not be affected by any circumstance occurring
subsequent to the end of the Employment Period, including termination of the
Employee’s employment.


6.     Annual Compensation Adjustments. During the Employment Period, the Board
of Directors of the Company (or an appropriate committeeor delegatee thereof)
will consider and appraise, at least annually, the contributions of the Employee
to the Company, and in accordance with the Company’s practice prior to the
Change in Control of the Company, due consideration shall be given to the upward
adjustment of the Employee’s Annual Base Salary, at least annually,
(i) commensurate with increases generally given to other employees of the
Company of comparable status and position to the Employee, and (ii) as the scope
of the Company’s operations or the Employee’s duties expand.

7.      Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Employee’s voluntarily terminating the
Employee’s employment other than for Good Reason (any such terminations to be
subject to the procedures set forth in Section 13 hereof), then the Employee
shall be entitled to receive only Accrued Benefits pursuant to Subsection 9(a)
hereof.

8.      Termination Giving Rise to a Termination Payment.

(a)         If there is a Covered Termination by the Employee for Good Reason,
or by the Company other than by reason of (i) death, (ii) disability pursuant to
Section 12 hereof, or (iii) Cause (any such terminations to be subject to the
procedures set forth in Section 13 hereof), then the Employee shall be entitled
to receive, and the Company shall promptly pay, Accrued Benefits and, in lieu of
further base salary for periods following the Termination Date, as liquidated
damages and additional severance pay and in consideration of the covenant of the
Employee set forth in Subsection 14(a) hereof, the Termination Payment pursuant
to Subsection 9(b) hereof.


(b)           If there is a Covered Termination and the Employee is entitled to
Accrued Benefits and the Termination Payment, then the Company shall provide to
the Employee the following additional benefits:


(i)         The Employee shall receive, at the expense of the Company,
outplacement services, on an individualized basis at a level of service
commensurate with the Employee’s status and position with the Company
immediately prior to the date of the Change in Control of the Company (or, if
higher, immediately prior to the termination of the Employee’s employment),
provided by a nationally recognized placement firm selected by the Company;
provided that the cost to the Company of such services shall not exceed 10% of
the Employee’s Annual Base Salary.


(ii)         Until the earlier of end of the Employment Period or such time as
the Employee has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Employee
shall continue to be covered, at the expense of the Company, by the same or
equivalent life, hospitalization, medical and dental coverage as was required
hereunder with respect to the Employee immediately prior to the date the Notice
of Termination is given.


(iii)         The Company shall cause the Employee to be fully and immediately
vested in his accrued benefit under any supplemental executive retirement plan
of the Company providing benefits for the Employee (the “SERP”) and in any
defined contribution retirement plan of the Company. In addition, the Company
shall cause the Employee to be deemed to have satisfied any minimum years of
service requirement under the SERP for subsidized early retirement benefits
regardless of the Employee’s age and service at the Termination Date; provided,
however, that SERP benefits will be based on service to date with no additional
credit for service or age beyond such Termination Date.


(iv)         The Company shall cause all restrictions on restricted stock awards
made to the Employee to lapse such that the Employee is fully and immediately
vested in the Employee’s restricted stock.


(v)         The Company shall cause all stock options granted to the Employee
pursuant to the Company’s stock option plan(s) to be fully vested.


(vi)         The Company shall cause all performance plan awards granted to the
Employee pursuant to any long-term incentive plan maintained by the Company to
be paid out at target, as if all performance requirements had been satisfied, on
a pro rata basis based on the completed portion of each award cycle; provided,
however, no payment of plan awards will occur from any award cycle that has been
in effect less than six (6) months.


9.     Payments Upon Termination.

(a)         Accrued Benefits. For purposes of this Agreement, the Employee’s
“Accrued Benefits” shall include the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with the
Employee’s employment for reasonable and necessary expenses incurred by the
Employee on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Employee or pursuant to any deferred
compensation plan then in effect; (iv) a lump sum payment of the bonus or
incentive compensation otherwise payable to the Employee with respect to the
year in which termination occurs under all bonus or incentive compensation plan
or plans in which the Employee is a participant; and (v) all other payments and
benefits to which the Employee (or in the event of the Employee’s death, the
Employee’s surviving spouse or other beneficiary) may be entitled as
compensatory fringe benefits or under the terms of any benefit plan of the
Company, excluding severance payments under any Company severance policy,
practice or agreement in effect immediately prior to the Change in Control of
the Company. Payment of Accrued Benefits shall be made promptly in accordance
with the Company’s prevailing practice with respect to Subsections (i) and (ii)
or, with respect to Subsections (iii), (iv) and (v), pursuant to the terms of
the benefit plan or practice establishing such benefits.


(b)         Termination Payment.


(i)         Subject to the limits set forth in Subsection 9(b)(ii) hereof, the
Termination Payment shall be an amount equal to (A) the Employee’s Annual Base
Salary (determined as of the time of the Change in Control of the Company or, if
higher, immediately prior to the date the Notice of Termination is given) plus
(B) an amount equal to the greater of the Employee’s target bonus for the year
in which the Termination Date occurs or the bonus the Employee received in the
year prior to the Change in Control of the Company (the aggregate amount set
forth in (A) and (B) hereof shall hereafter be referred to as “Annual Cash
Compensation”), times (C) the number of years or fractional portion thereof
remaining in the Employment Period determined as of the Termination Date;
provided, however, that such amount shall not be less than the greater of
(i) the amount of the Employee’s Annual Cash Compensation or (ii) the severance
benefits to which the Employee would have been entitled under the Company’s
severance policies and practices in effect immediately prior to the Change in
Control of the Company. The Termination Payment shall be paid to the Employee in
cash equivalent ten (10) business days after the Termination Date. Such lump sum
payment shall not be reduced by any present value or similar factor, and the
Employee shall not be required to mitigate the amount of the Termination Payment
by securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Employee securing other employment or for any other
reason. The Termination Payment shall be in lieu of, and acceptance by the
Employee of the Termination Payment shall constitute the Employee’s release of
any rights of Employee to, any other severance payments under any Company
severance policy, practice or agreement. The Company shall bear up to $10,000 in
the aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Employee to advise the Employee as to matters relating
to the computation of benefits due and payable under this Subsection 9(b).


(ii)         Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment,” then the Total
Payments to be made to the Employee shall be reduced such that the value of the
aggregate Total Payments that the Employee is entitled to receive shall be One
Dollar ($1) less than the maximum amount which the Employee may receive without
becoming subject to the tax imposed by Section 4999 of the Code (or any
successor provision) or which the Company may pay without loss of deduction
under Section 280G(a) of the Code (or any successor provision). For purposes of
this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Section 280G of the Code (or any
successor provision), and such “parachute payments” shall be valued as provided
therein. Present value for purposes of this Agreement shall be calculated in
accordance with Section 1274(b) (2) of the Code (or any successor provision).
Within 40 days following a Covered Termination or notice by the Company to the
Employee of its belief that there is a payment or benefit due the Employee which
will result in an excess parachute payment as defined in Section 280G of the
Code (or any successor provision), the Employee and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company’s independent auditors and reasonably acceptable to the Employee (which
may be regular outside counsel to the Company), which opinion sets forth (A) the
amount of the Base Period Income, (B) the amount and present value of Total
Payments and (C) the amount and present value of any excess parachute payments
determined without regard to the limitations of this Subsection 9(b)(ii). As
used in this Subsection 9(b)(ii), the term “Base Period Income” means an amount
equal to the Employee’s “annualized includable compensation for the base period”
as defined in Section 280G(d)(l) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Employee. The opinion of National Tax
Counsel shall be addressed to the Company and the Employee and shall be binding
upon the Company and the Employee. If such National Tax Counsel opinion
determines that there would be an excess parachute payment, the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includable in Total Payments shall be reduced or eliminated as specified by
the Employee in writing delivered to the Company within thirty days of his
receipt of such opinion or, if the Employee fails to so notify the Company, then
as the Company shall reasonably determine, so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment. If such National Tax Counsel so requests in connection with the opinion
required by this Section, the Employee and the Company shall obtain, at the
Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Employee solely with respect
to its status under Section 280G of the Code and the regulations thereunder.


(iii)         If, notwithstanding the provisions of Subsection (ii) of this
Subsection 9(b) it is ultimately determined by a court or pursuant to a final
determination by the Internal Revenue Service that any portion of Total Payments
is subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any successor provision), the Company shall pay to the Employee an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Employee after deduction of any Excise Tax and any interest charges or penalties
in respect of the imposition of such Excise Tax (but not any federal, state or
local income tax) on the Total Payments, and any federal, state and local income
tax and Excise Tax upon the payment provided for by this Subsection (iii), shall
be equal to the Total Payments. For purposes of determining the amount of the
Gross-Up Payment, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of the Employee’s
domicile for income tax purposes on the date the Gross-Up Payment is made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.


(iv)         The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Subsection 9(b), except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of such firm.


10.     Death. (a) Except as provided in Section 10(b) hereof, in the event of a
Covered Termination due to the Employee’s death, the Employee’s estate, heirs
and beneficiaries shall receive all the Employee’s Accrued Benefits through the
Termination Date.

(b)         In the event the Employee dies after a Notice of Termination is
given (i) by the Company or (ii) by the Employee for Good Reason, the Employee’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Subsection 10(a) hereof and, subject to the provisions of this Agreement, to
such Termination Payment as the Employee would have been entitled to had the
Employee lived. For purposes of this Subsection 10(b), the Termination Date
shall be the earlier of 30 days following the giving of the Notice of
Termination, subject to extension pursuant to Subsection 1(l) hereof, or one day
prior to the end of the Employment Period.


11.     Retirement. If, during the Employment Period, the Employee and the
Company shall execute an agreement providing for the early retirement of the
Employee from the Company, or the Employee shall otherwise give notice that he
is voluntarily choosing to retire early from the Company, the Employee shall
receive Accrued Benefits through the Termination Date; provided, that if the
Employee’s employment is terminated by the Employee for Good Reason or by the
Company other than by reason of death, disability or Cause and the Employee
also, in connection with such termination, elects voluntary early retirement,
the Employee shall also be entitled to receive a Termination Payment pursuant to
Subsection 8(a) hereof.

12.     Termination for Disability. If, during the Employment Period, as a
result of the Employee’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Employee
shall have been absent from the Employee’s duties hereunder on a full-time basis
for a period of six consecutive months and, within 30 days after the Company
notifies the Employee in writing that it intends to terminate the Employee’s
employment (which notice shall not constitute the Notice of Termination
contemplated below), the Employee shall not have returned to the performance of
the Employee’s duties hereunder on a full-time basis, the Company may terminate
the Employee’s employment for purposes of this Agreement pursuant to a Notice of
Termination given in accordance with Section 13 hereof. If the Employee’s
employment is terminated on account of the Employee’s disability in accordance
with this Section, the Employee shall receive Accrued Benefits in accordance
with Subsection 9(a) hereof and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.

13.     Termination Notice and Procedure. Any Covered Termination by the Company
or the Employee (other than a termination of the Employee’s employment that is a
Covered Termination by virtue of Subsection 2(b) hereof) shall be communicated
by a written notice of termination (“Notice of Termination”) to the Employee, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Employee, all in accordance with the following procedures and those set
forth in Section 23 hereof:

(a)         If such termination is for disability, Cause or Good Reason, the
Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.


(b)         Any Notice of Termination by the Company shall have been approved,
prior to the giving thereof to the Employee, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.


(c)         If the Notice is given by the Employee for Good Reason, the Employee
may cease performing the Employee’s duties hereunder on or after the date 15
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Employee may cease performing the Employee’s duties hereunder on the date of
receipt of the Notice of Termination, subject to the Employee’s rights
hereunder.


(d)         The Employee shall have 30 days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Employee’s employment for
Cause under this Agreement pursuant to Subsection 1(d) (iii) hereof.


(e)         The recipient of any Notice of Termination shall personally deliver
or mail in accordance with Section 23 hereof written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within 15
days after receipt thereof; provided, however, that if the Employee’s conduct or
act alleged to provide grounds for termination by the Company for Cause is
curable, then such period shall be thirty days. After the expiration of such
period, the contents of the Notice of Termination shall become final and not
subject to dispute.


14.     Further Obligations of the Employee.

(a)         Competition. The Employee agrees that, in the event of any Covered
Termination where the Employee is entitled to Accrued Benefits and the
Termination Payment, the Employee shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from producing, selling, and distributing energy and
providing energy-related services to its customers,any competitive activities
that amount to 10% or more of such enterprise’s net revenues and sales for its
most recently completed fiscal year; provided, however, that nothing in this
Subsection 14(a) shall prohibit the Employee from owning stock or other
securities of a competitor amounting to less than five percent of the
outstanding capital stock of such competitor.


(b)         Confidentiality. During the Employee’s employment by the Company and
for a period of five (5) years thereafter, the Employee shall hold in confidence
and not directly or indirectly disclose or use or copy or make lists of any
confidential information or proprietary data of the Company (including that of
the Company), except to the extent authorized in writing by the Board or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Employee of duties as an employee of the
Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Employee shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.


15.     Expenses and Interest. If, after a Change in Control of the Company,
(i) a dispute arises with respect to the enforcement of the Employee’s rights
under this Agreement or (ii) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as, and to the extent that,
the Employee prevails in such proceeding, the Employee shall recover from the
Company the reasonable attorneys’ fees and necessary costs and disbursements
incurred as a result of the dispute, legal or arbitration proceeding as to which
the Employee has prevailed (“Expenses”), and prejudgment interest on any money
judgment or arbitration award obtained by the Employee calculated at the rate of
interest announced by Firstar Bank Milwaukee, N. A., Milwaukee, Wisconsin, from
time to time at its prime or base lending rate from the date that payments to
him or her should have been made under this Agreement. Any dispute as to the
reasonableness of the Expenses incurred, or the extent to which the Employee has
prevailed, shall be resolved by the presiding officer (arbitrator or judge) in
the forum in which the substantive issues are finally resolved.

16.     Payment Obligations Absolute. The Company’s obligation during and after
the Employment Period to pay the Employee the amounts and to make the benefit
and other arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
setoff, counterclaim, recoupment, defense or other right which the Company may
have against him or anyone else. Except as provided in Section 15 of this
Agreement, all amounts payable by the Company hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company shall be
final, and the Company will not seek to recover all or any part of such payment
from the Employee, or from whomsoever may be entitled thereto, for any reason
whatsoever.

17.         Successors. (a) If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and Alliant shall
cause such Person, by written agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be deemed the Termination Date. In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 17 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person. The Employee shall, in the Employee’s discretion,
be entitled to proceed against any or all of such Persons, any Person which
theretofore was such a successor to the Company and the Company (as so defined)
in any action to enforce any rights of the Employee hereunder. Except as
provided in this Subsection, this Agreement shall not be assignable by the
Company. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

(b)         This Agreement and all rights of the Employee shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Employee under Sections 7, 8, 9, 10, 11, 12 and 15 hereof if the
Employee had lived shall be paid, in the event of the Employee’s death, to the
Employee’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Company, as such terms are in effect on the date of the Change in Control of the
Company, that expressly govern benefits under such plan in the event of the
Employee’s death.


18.     Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

19.     Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and shall supersede in all respects, and the Employee
herby waives all rights under, any prior or other agreement or understanding
between the parties with respect to such subject matter, including, but not
limited to the Key Executive Employment and Severance Agreement dated as of
Prior Agreement Date between Alliant Energy Corporation and the Employee. This
Agreement may not be amended or modified at any time except by written
instrument executed by Alliant and the Employee.

20.     Withholding. The Company shall be entitled to withhold from amounts to
be paid to the Employee hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold;
provided, that the amount so withheld shall not exceed the minimum amount
required to be withheld by law. The Company shall be entitled to rely on an
opinion of the National Tax Counsel if any question as to the amount or
requirement of any such withholding shall arise.

21.     Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Employee and an
authorized representative of the Company.

22.     Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin. Any dispute arising out of this Agreement shall,
at the Employee’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Madison, Wisconsin or, at the Employee’s election, if the
Employee is not then residing or working in the Madison, Wisconsin metropolitan
area, in the judicial district encompassing the city in which the Employee
resides; provided, that, if the Employee is not then residing in the United
States, the election of the Employee with respect to such venue shall be either
Madison, Wisconsin or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Employee’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

23.     Notice. Notices given pursuant to this Agreement shall be in writing
and, except as otherwise provided by Subsection 13(d) hereof, shall be deemed
given when actually received by the Employee or actually received by the
Company’s Corporate Secretary or any officer of the Company other than the
Employee. If mailed, such notices shall be mailed by United States registered or
certified mail, return receipt requested, addressee only, postage prepaid, if to
the Company, to Alliant Energy Corporation, Attention: Corporate Secretary (or
President, if the Employee is then Corporate Secretary), 4902 North Biltmore
Lane, P.O. Box 2568, Madison, Wisconsin 53701-2568, or if to the Employee, at
the address set forth below the Employee’s signature to this Agreement, or to
such other address as the party to be notified shall have theretofore given to
the other party in writing.

24.     No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.

25.     Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

  ALLIANT ENERGY CORPORATION       By:_____________________________________  
        Its:_____________________________________      
Attest:     _____________________________________  
             Its:_____________________________________       EMPLOYEE:      
_____________________________________(SEAL)  
Address:_____________________________________  
                _____________________________________